Holmes, J.,
concurring. This court has long recognized the state’s interest in and corresponding privilege of withholding from disclosure the identity of persons who furnish information regarding criminal offenses to law enforcement officers. See State v. Williams (1983), 4 Ohio St. 3d 74; State v. Phillips (1971), 27 Ohio St. 2d 294 [56 O.O.2d 174]; State v. Roe (1971), 26 Ohio St. 2d 243 [55 O.O.2d 480]; State v. Beck (1963), 175 Ohio St. 73 [23 O.O.3d 377]. There are sound reasons of public policy for such holdings in criminal cases in order to further the public interest in effective criminal law enforcement.
There are also sound reasons to extend such legal philosophy to certain civil proceedings within which the government, through one of its agencies, is proceeding on behalf of its citizens. It is reasonable that the state should be able to assert its right to preserve the anonymity of informants in certain civil actions as an exercise of the police power of the state. This would be particularly so in those civil actions that seek the imposition of monetary damages for alleged violations of a public trust which the state is charged to protect, that of the proper conservation of Ohio’s natural resources, inclusive of its wildlife, and the protection of Ohio’s air and water quality.
The Constitution, statutes, and common law of this state make it quite clear that the control and conservation of wild animals specifically, and of natural resources generally, are within the police power of the state. Section 36, Article II of the Ohio Constitution; State v. Martin (1957), 105 Ohio App. 469 [6 O.O.2d 214], affirmed, 168 Ohio St. 37 [2 O.O.2d 173].
In a rapidly growing and developing state there are many threats presented to the continued existence of many species of fish in our waters and wildlife in our diminishing forests. Appropriate management of procedures to assist in the maintenance of favorable levels of wildlife is of great importance to Ohio and its citizenry. The Department of Natural Resources, in the enforcement of its wildlife regulations, may not solely depend upon its enforcement officers, but must reasonably rely upon citizens who are vitally interested in the maintenance of the species to report violations to the de*118partment. Enforcement of the laws against the unlawful taking of fish and wildlife, particularly deer, in Ohio is greatly enhanced by the assistance of informants, and it bodes well for the proper continuance of the programs of the department in carrying out this public trust for this court to provide this material legal assistance. Citizens of Ohio must be made aware that they may feel more comfortable in coming forward to provide enforcement information to the appropriate authorities in these types of governmental agency proceedings, and that such informant action will not be disclosed to their personal disadvantage.
For the aforestated reasons, in addition to those set forth in the majority opinion, I am in agreement that the state should be given the appellate right to fully litigate the propriety of the disclosure order.